DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figure 3 shows positioning system as both elements 314 and 316 while it appears element 316 should be the navigation system (para [0045]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 4,605,355).
In re. claim 1, Davis teaches a propeller assembly (fig. 2) for use with a lighter-than-air craft for operation in the stratosphere (for ultralight aircraft) (col. 4, ln. 16-20), the propeller assembly comprising: at least two propeller blades (16), each propeller blade having a connection end and a blade end remote from the connection end (fig. 2); and a hub assembly (20) including a central hub element (fig. 2), and a plurality of fasteners (70), wherein: the central hub element has a central opening (46) (fig. 5) configured to receive a rotatable shaft of a propeller motor assembly (col. 5, ln. 48-51), and receives a first side of the connection end of each of the propeller blades (fig. 2); and a set of the plurality of fasteners (70) securing the propeller blades to the central hub element (fig. 2).
In re. claim 12, Davis teaches the propeller assembly of claim 1, further comprising the shaft of the propeller assembly (shaft of engine) (col. 6, ln. 62-66).
In re. claim 13, Davis teaches the propeller assembly of claim 12, further comprising the propeller motor assembly coupled to the shaft (engine) (col. 6, ln. 62-66), the propeller motor assembly being configured to rotatably actuate the shaft (via rotation of hub) (col. 9, ln. 9-18).
In re. claim 18, Davis teaches the propeller assembly of claim 1, wherein the at least two propeller blades are three propeller blades (fig. 2).
In re. claim 19, Davis teaches the propeller assembly of claim 1, wherein each propeller blade is shaped for operation at stratospheric air densities (equivalent structure provides equivalent function).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 2020/0094450) in view of Davis.
In re. claim 1, Cordell teaches a propeller assembly for use with a lighter-than-air craft for operation in the stratosphere (used with any aircraft) (para [0048]), the propeller assembly comprising: at least two propeller blades (122) (fig. 1A), each propeller blade having a connection end and a blade end remote from the connection end (fig. 1A); and a hub assembly including a central hub element (fig. 1A), wherein: the central hub element has a central opening configured to receive a rotatable shaft of a propeller motor assembly (120) (para [0030]), and receives a first side of the connection end of each of the propeller blades (fig. 1A).
Cordell fails to disclose a plurality of fasteners securing the propeller blades to the central hub element.
Davis teaches a plurality of fasteners (70) securing the propeller blades (16) to the central hub element (20) (fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell to incorporate the teachings of Davis to have the 
In re. claims 2-3, Cordell as modified by Davis fails to disclose the propeller blades provide a propeller diameter of between 1 - 5 m, or on the order of 2m.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell as modified by Davis to have the recited propeller diameter, since Davis states propellers of different diameters suitable to any of a wide range of ultralight aircraft may be assembled and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re. claims 4-5, Cordell as modified by Davis fails to disclose the propeller assembly of claim 1, wherein the central hub is machined aluminum or die cast, wherein the die cast central hub is formed of aluminum.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell as modified by Davis to have the recited hub material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 6, Cordell as modified by Davis fails to disclose the blades and the hub assembly have a combined mass of between 1.0 - 3.0 Kg.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell as modified by Davis to have the recited mass, since In re Rose, 105 USPQ 237 (CCPA 1955).
In re. claim 7, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 1, wherein each propeller blade has a plastic shell (skin may be made of plastic) (para [0041]) (fig. 7A), the plastic shell comprising a pair of mating shell sides (707, 708), a first one of the shell sides forming a first side of the propeller blade and a second one of the shell sides forming a second side of the propeller blade (fig. 7A) (para [0070]).
In re. claim 8, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 7, wherein each propeller blade further includes a stiffening spar member (705) disposed between the first and second shell sides (707, 708) (para [0080]).
In re. claim 9, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 8, wherein the stiffening spar member is a carbon fiber spar (wing components made of carbon fiber) (para [0033]).
In re. claims 10-11, Cordell as modified by Davis fail to disclose the plastic shell of each propeller blade is formed of a glass fiber reinforced polycarbonate.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell as modified by Davis to have the recited plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 12, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 1, further comprising the shaft of the propeller assembly (shaft of proprotor (120)) (para [0030].

In re. claim 14, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 13, further comprising a temperature sensor coupled to the propeller motor assembly (para [0084]).
In re. claim 15, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 13, wherein the propeller motor assembly is configured to actuate the propeller assembly in either a rotational velocity operating mode (e.g. forward flight) or a power control operating mode (controlling power in vertical or horizontal flight) (figs. 1A-1B).
In re. claim 18, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 1, wherein the at least two propeller blades are three propeller blades (fig. 3).
In re. claim 19, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 1, wherein each propeller blade is shaped for operation at stratospheric air densities (equivalent structure provides equivalent result).
In re. claim 20, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 1, wherein the propeller assembly is constructed in a manner that if broken, blade parts resist separation from the hub assembly (equivalent structure provides equivalent result).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 13 above, and further in view of Thompson (US 5,906,335).


Thompson teaches a pointing direction of a propeller assembly (24) (fig. 2) is adjustable about an axis of the lighter-than-air craft (about axis of shaft (38)) in response to a control signal received from a lateral propulsion controller (64) of the lighter-than-air craft (via communication with servo-motor) (col. 3, ln. 49-51).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Davis to incorporate the teachings of Thompson to operate a propeller assembly as claimed, since Davis states the propeller may be used on ultralight aircraft and doing so would allow the benefits of the light weight propeller to be applied to the aircraft of Davis. 
In re. claim 17, Davis fails to disclose the propeller motor assembly is configured to receive power from a lateral propulsion controller of the lighter-than-air craft to manage a speed of rotation of the propeller assembly and to determine when to turn the propeller assembly on or off.
Thompson teaches a propeller motor assembly (25) is configured to receive power from a lateral propulsion controller (64) of a lighter-than-air craft (10) to manage a speed of rotation of the propeller assembly and to determine when to turn the propeller assembly on or off (via actuation of fifth and sixth servos) (fig. 3) (col. 3, ln. 55-56).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Davis to incorporate the teachings of Thompson to operate a propeller assembly as claimed, since Davis states the propeller may be used on ultralight aircraft and doing so would allow the benefits of the light weight propeller to be applied to the aircraft of Davis. 
Conclusion
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647